DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
With regards to applicant’s arguments on page 7 of the May 2, 2022 response to the previous Office action of record, the examiner finds these remarks persuasive regarding the objection to the specification from the February 2, 2022 Office action.  This objection is hereby withdrawn.
With regards to the objections made to claims 3, 11, 14, and 20, the amendments made to these claims obviate the claim objections.  These objections are hereby withdrawn.
With regards to applicant’s arguments on pages 8-9 regarding the 35 USC 112(b) rejection of claim 8, and the 35 USC 112(b) and 35 USC 112(d) rejection of claim 19, the amendments made to these claims obviate the 35 USC 112 rejections.  These rejections are hereby withdrawn.
Applicant’s arguments found on pages 9-12 of the May 2, 2022 remarks regarding the rejection of claims 1-20 under either 35 USC 102 or 35 USC 103 have been fully considered.  However, these arguments are not found to be persuasive.  
To begin, as noted on page 10 of applicant’s remarks, the interferometer of Figure 2, the interferometer of Tonnisson shows a prism 17, 18 in each leg of the interferometer.  The examiner does not dispute this fact.  However, the fact that prism 18 exists in the interferometer of Tonnisson is not persuasive regarding claim 1 on its own.  The limitations of claim 1 only focus on the device that imparts a varying optical delay into an optical system based on rotation.  This is what prism 17 of Tonnisson does.  Tonnisson writes, in paragraph 0011, Col. 3, lines 53-56, “When the movable helicoidal prism 17 is rotating it produces refractively a difference in path length or retardation between the two interferometer arms 14 and 15.”  This rotation, by refractively producing a difference in path length for the light that passes through it, will impart a varying optical delay into an optical system based on rotation due to the fact that one surface of the prism is perpendicular to a light beam, and the other surface is angularly offset with the first surface.  This is sufficient to meet the limitations of claim 1.
Regarding claim 11 and 20, which feature an interferometric measurement, Tonnisson remains sufficient to reject the claims as part of a 35 USC 103 rejection with Nagoshi.  The examiner notes that prism 18 in Tonnisson is stationary (see, for instance, Col. 3, lines 51-52 in paragraph 0011).  This means that while prism 17 in Tonnisson rotates, prism 18 does not move, so a varying optical delay is imparted into the interferometer of Tonnisson as a result of the rotation of prism 17.  If prism 17 and 18 of Tonnisson are in the same position, there is no optical path difference and constructive interference is generated (see Col. 3, line 56 – Col. 4, line 7 in paragraph 0011).  However, Tonnisson further discloses, “If the movable helicoidal prism 17 makes rotating movement in clockwise direction, the path length of the interferometric arm 15 becomes greater, the optical path difference thus established would cause the wavefront of the interferometer arm 15 having the greater optical path length to be retarded relatively to the wavefront from the interferometer arm 14. With the wavefronts out of phase, and in the extreme case of phase opposition two wavefronts are recombined at the beamsplitter-compensator pair 11 in destructive interference. To change the optical path difference between the two interferometer arms 14 and 15, it is merely a question of rotating the movable helicoidal prism 17 around its axis of rotation. When that is done, the optical path length of the interferometer arm 14 remains unchanged, but that of the interferometer arm 15 increases refractively creating in this way scanning of the interferogram” (see Col. 4, lines 7-23 in paragraph 0011).  This means, contrary to applicant’s assertion of “by placing the prisms in both legs of the interferometer, any optical delay gained in one leg is necessary negated by the prism in the other leg” (see page 11 of the remarks), that even with stationary prism 18 in the interferometer, as prism 17 rotates, it imparts a varying optical delay between the two beams of light in the interferometer.   These teachings, in combination of Nagoshi, are sufficient to render unpatentable claims 11 and 20.
Regarding other specific arguments made by applicant, applicant asserts that the prisms of Tonnisson are not complete circles (see page 11 of the remarks).  The examiner does not disagree with this assertion.  However, this argument is not persuasive, as the optical device for varying optical delay in the claimed invention is not required to be circular.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The examiner further notes that while claims 1 and 11 recite that the first surface center and the second surface center are concentric and define a center of the device, concentric is not limited to circles, but also is a feature of an arc, or other shapes which share the same center, such as the prisms disclosed by Tonnisson.   Finally, it is noted that claim 20 does not feature any concentric requirements.
Next, applicant argues that Tonnisson fails to teach a configuration as would be used in time-domain based interferometry.  However, this argument fails to be persuasive, because as discussed above, as Tonnisson teaches a delay that varies with time as prism 17 is rotated, Tonnisson teaches time-domain based interferometry, even if Tonnisson fails to use that particular terminology.  Even so, as time-domain interferometry is not specifically claimed, applicant is again reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  And for claims 1 and 11 and any claim depending therefrom, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 2d 1647 (1987).
As a result of the above discussion, the examiner maintains that Tonnisson, taken either alone or in combination, discloses creating a varying optical delay in an optical system.  As a result, the claims remain rejected as set forth below.  The examiner also notes that because the assertion of Official notice that was taken in the rejection of various claims was not adequately challenged by applicant in the remarks, such a finding is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion.  See MPEP 2144.03C. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tonnisson (EP 3 521 784).
	Regarding claim 1, Tonnisson (Figs. 1 and 2) discloses device designed to impart a varying optical delay into an optical system based on rotation, the device comprising: a first surface configured to be aligned substantially perpendicular to a light beam in use (in Fig. 2, see the bottom surface of device 17, which is substantially perpendicular to light beam 15; this is represented also in Fig. 1 by the flat bottom surface), the first surface having a first surface center (this would be considered the center of rotation of prism 17, denoted by the vertical line with an arrow beneath it denoting rotation); and a second surface angularly offset with the first surface by an angle, Φ (this is the helicoidal surface seen in Fig. 1, and also the top surface of device 17 in Fig. 2; see also Col. 2, lines 8-10 and 39-42), the second surface having a second surface center concentric with the first surface center and defining a center of the device (see Figs. 1 and 2), wherein the device is configured to accept a light beam outside the center of the device, and is configured to rotate in a rotation angle, θ, about the center to create a varying optical delay in a light beam where the optical delay is defined by the rotation angle θ and angular offset Φ (for this limitation, see Col. 3, line 53 – Col. 4, line 16, for example – as the prism 17 rotates, this changes the optical path length of the light 15 in that interferometer arm as a function of the rotation of the prism and its thickness at that point – see Figs. 3-5 for examples of how the thickness profile of prism 17 changes at various points along its surface).
	As for claim 2, Tonnisson discloses that the device comprises a refractive index greater than 1 (inherent; as the prism is a solid optical element, its index of refraction must be greater than 1, which is the index of refraction of air).	As for claim 3, Tonnisson discloses that the device comprises a transmission of approximately 1 (inherent, as Tonnisson discloses element 17 to be a prism, and prisms are transparent optical elements that refract, not reflect, light that passes through it).
	As for claim 4, Tonnisson discloses that the device is continuous in forming the angular offset Φ (see Fig. 1 or 3).
	As for claim 10, Tonnisson discloses that the optical delay is a function of the thickness of the device interacting with the beam (see Col. 4, lines 7-13, along with Fig. 2 – as prism 17 rotates, the thickness through which the light transmits through in the prism increases, which in turn imparts more optical delay on the light).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tonnisson (EP 3 521 784) in view of Everett et al (2006/0072424).
	As for claim 5, Tonnisson discloses the claimed invention as set forth above regarding claim 1, but fails to disclose that the optical device is segmented in forming the angular offset.
	Everett, in an interferometric device, discloses a patterned spinning disk phase shifter 128 (see Figs. 1 and 2) that operates to impart discrete optical phase delays on the reference light in the interferometer as it spins (see Everett abstract, Fig. 2A, paragraph 0011, 0043, and paragraphs 0047-0049), where the thickness or refractive index profile of the spinning disk is what causes the variable optical delay on the reference beam.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the delay device of Tonnisson for the segmented device of Everett, the motivation being that this would be a simple substitution of one known element (the continuous delay device of Tonnisson) with another (the segmented delay device of Everett) to obtain predictable results (the abrupt modification in a repetitive manner of light that passes through the delay element as it rotates as per paragraph 0011 of Everett).  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
As for claim 6, while the combination of Tonnisson and Everett fails to disclose that the number of segments is in a range of 4-12 segments (Everett discloses in paragraph 0048 17 segments), Everett goes on to disclose that the number of segments can be varied (see paragraph 0049).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the segmented disk of the combination of Tonnisson and Everett have between 4 and 12 segments, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tonnisson (EP 3 521 784).
	As for claim 7, Tonnisson discloses the claimed invention as set forth above regarding claim 1, but fails to disclose that the angular offset is between 5-50 degrees.
	Here, because Tonnisson already discloses that there is an angular offset between the first and second surface, setting a specific range for that angular offset would be a matter of design choice.  In that light, the examiner notes that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to set the angular offset of the prism of Tonnisson to be between 5 and 50 degrees, the motivation being that picking any specific angle in that range would continue to provide the desired change of optical delay for any light passing through the prism, as thickness would continue to change between the first and second surfaces of the prism as it rotates.
	As for claim 8, Tonnisson discloses the claimed invention as set forth above regarding claim 1, but fails to disclose the specific material that the device is made from.
	However, the examiner takes Official notice materials such as magnesium fluoride are known to be transparent to light over a wide range of wavelengths, making them ideal materials out of which a transparent prism can be created. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the prism of Tonnisson out of one of the claimed materials, like magnesium fluoride, the motivation being it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	As for claim 9, Tonnisson discloses the claimed invention as set forth above regarding claim 1, but fails to disclose that at least one of the first and second surfaces has an anti-reflection coating applied thereto.
	However, the examiner takes Official notice as to the desirability of applying an anti-reflection coating to an optical material to ensure that specific transmission properties are reached and to prevent unwanted back reflections off of a transparent element.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply an anti-reflection coating to one of the surfaces of the prism of Tonnisson, the motivation being that an anti-reflection coating would ensure optimal operation of the prism, and the correct generation of interference patterns as desired, by ensuring light would transmit only through the prism as desired and preventing unwanted back reflections.
Claims 11-15 and 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tonnisson (EP 3 521 784) in view of Nagoshi et al (EP 0 468 816).
	Regarding claim 11, Tonnisson (Figs. 1 and 2) discloses a system utilizing an optical delay, the system comprising: a light source 10 producing a light output; a beamsplitter 11 to split the light output from the light source into two light beams (paths 14 and 15); an optical device 17 designed to impart a varying optical delay into the system based on rotation of the optical device by interacting with a first of the two light beams (see Tonnisson abstract), the optical device comprising: a first surface configured to be aligned substantially perpendicular to a light beam in use (in Fig. 2, see the bottom surface of device 17, which is substantially perpendicular to light beam 15; this is represented also in Fig. 1 by the flat bottom surface), the first surface having a first surface center (this would be considered the center of rotation of prism 17, denoted by the vertical line with an arrow beneath it denoting rotation); and a second surface angularly offset with the first surface by an angle, Φ (this is the helicoidal surface seen in Fig. 1, and also the top surface of device 17 in Fig. 2; see also Col. 2, lines 8-10 and 39-42), the second surface having a second surface center concentric with the first surface center and defining a center of the device (see Figs. 1 and 2), wherein the device is configured to accept one of the two light beams outside the center of the device, and is configured to rotate in a rotation angle, θ, about the center to create a varying optical delay in one of the two light beams where the optical delay is defined by the rotation angle θ and angular offset Φ (for this limitation, see Col. 3, line 53 – Col. 4, line 16, for example – as the prism 17 rotates, this changes the optical path length of the light 15 in that interferometer arm as a function of the rotation of the prism and its thickness at that point – see Figs. 3-5 for examples of how the thickness profile of prism 17 changes at various points along its surface); and a detector 16.
	Tonnisson, however, fails to disclose an accumulator optic designed to direct the two light beams onto the detector.
	Nagoshi (Fig. 1) discloses, in an interferometer, an accumulator optic L2 that is designed to direct two light beams returning from beam splitter BS onto a detector D.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add an accumulator optic to the detection beam path in the device of Tonnisson as per Nagoshi, the motivation being that passing each beam of light through an accumulator optic will ensure that the light will interfere as desired on the detector (see page 4, lines 20-29).
	As for claim 12, Tonnisson discloses an optic 13 designed to capture the delayed light beam even as the light beam shifts as a result of the angle Φ causing the beam to refract (see Col. 3, lines 12-14, where use of retroreflectors will reduce sensitivity to angular errors of the scanning wedge by capturing light).
	As for claims 13-14, Tonnisson discloses optic 12 as an aligning mirror that maintains the alignment of the two light beams (see Col. 3, lines 12-14, where the use of the retroreflector 12 will reduce sensitivity to angular errors of the scanning wedge by capturing light, thereby keeping the light beams in alignment).
As for claim 15, Tonnisson discloses that the device is continuous in forming the angular offset Φ (see Fig. 1 or 3).
	As for claim 17, Tonnisson discloses that the optical delay is a function of the thickness of the device interacting with the beam (see Col. 4, lines 7-13, along with Fig. 2 – as prism 17 rotates, the thickness through which the light transmits through in the prism increases, which in turn imparts more optical delay on the light).
	As for claim 18, Tonnisson discloses a light source 10; this genus would be enough to encompass the species of a coherent light source as claimed.
	Regarding claim 20, Tonnisson discloses a method for performing optical delay using an optic 17, the method comprising: providing a coherent light beam from a light source 10 (the genus of “light source” as disclosed by Tonnisson is enough to encompass the species of a coherent light source as claimed); splitting the beam with beam splitter 11 to provide dual light beams down paths 14, 15; interacting with one of the dual light beams using the optic 17 that provides a varying optical delay based on the rotation angle of the optic for this limitation, see Col. 3, line 53 – Col. 4, line 16, for example – as the prism 17 rotates, this changes the optical path length of the light 15 in that interferometer arm as a function of the rotation of the prism and its thickness at that point – see Figs. 3-5 for examples of how the thickness profile of prism 17 changes at various points along its surface; and impinging onto a detector 16 the combined beams to measure an interferometric signal in intensity based on rotation of the optic imparting varied optical delay (the varying of the interferogram as disclosed in Col. 3, line 53 – Col. 4, line 16 would be detected by detector 16).
	Tonnisson, however, fails to disclose converging the dual beams onto the detector.
	Nagoshi (Fig. 1) discloses, in an interferometer, an accumulator optic L2 that is designed to direct two light beams returning from beam splitter BS onto a detector D.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add an accumulator optic to the detection beam path in the device of Tonnisson as per Nagoshi, the motivation being that passing each beam of light through an accumulator optic will ensure that the light will interfere as desired on the detector (see page 4, lines 20-29).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tonnisson (EP 3 521 784) in view of Nagoshi et al (EP 0 468 816) and in further view of Everett et al (2006/0072424).
	As for claim 16, the combination of Tonnisson and Nagoshi discloses the claimed invention as set forth above regarding claim 11, but fails to disclose that the optical device is segmented in forming the angular offset.
	Everett, in an interferometric device, discloses a patterned spinning disk phase shifter 128 (see Figs. 1 and 2) that operates to impart discrete optical phase delays on the reference light in the interferometer as it spins (see Everett abstract, Fig. 2A, paragraph 0011, 0043, and paragraphs 0047-0049), where the thickness or refractive index profile of the spinning disk is what causes the variable optical delay on the reference beam.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the delay device of the combination of Tonnisson and Nagoshi for the segmented device of Everett, the motivation being that this would be a simple substitution of one known element (the continuous delay device of Tonnisson) with another (the segmented delay device of Everett) to obtain predictable results (the abrupt modification in a repetitive manner of light that passes through the delay element as it rotates as per paragraph 0011 of Everett).  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tonnisson (EP 3 521 784) in view of Nagoshi et al (EP 0 468 816) and in further view of Mortada et al (2014/0192365).
As for claim 19, the combination of Tonnisson and Nagoshi discloses the claimed invention as set forth above regarding claim 11, but fails to disclose that the light source is infrared (claim 19), centered at either 785 nm or 815 nm.
	Mortada, in an optical interferometer, discloses that the input beam for the interferometer can be produced by either an infrared or a visible laser (see paragraphs 0039-0040).  While Mortada fails to disclose the specific wavelengths the infrared light is centered at, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the generic light source of the combination of Tonnisson and Nagoshi for an infrared laser (claim 19) centered at either 785 or 815 nm as taught by Mortada, the motivation being that Mortada teaches that the same interferometric optics can be used with either a visible laser or an infrared laser to deliver predictable results (see paragraph 0040).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        June 30, 2022